PER CURIAM.
It appearing to the court that, treating petitioner’s claims as claims for deductions from gross income because of “losses,” the petitioner has failed to carry the burden of proof that he sustained the losses or any portion thereof during the taxable years involved; and further, that treating the claims for deductions as “bad debts,” the petitioner has likewise failed to sustain the burden of proof that such claims or any portion thereof were ascertained to be worthless and were charged off within the taxable years involved, it is therefore ordered and adjudged that the decision of the Board of Tax Appeals be, and the same is in all things, affirmed.